EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

6. The biological fluid sampling device of claim 1, wherein the compressible portion comprises a plurality of gripping members.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-4 and 6-20 are allowable over the prior art of record. The closest piece of prior art includes US 20080287906 A1 to Burkholz et al. The prior art of record fails to disclose, teach or fairly suggest the arrangement of the housing, access lumen, outflow lumen, vented cap in combination with where the housing also comprises a compressible portion, where the compression of the compressible portion expels a fluid sample from the reservoir through the access lumen as set forth in Claim 1 and the arrangement of the housing, lumens, venting cap, adapter and flow restriction as set forth Claim 12. While the prior art of record discloses individual aspects and portions of the claimed biological fluid sampling device, the prior art of record does not specifically .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791